 
 
I 
111th CONGRESS
1st Session
H. R. 2486 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2009 
Mr. Gohmert introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide for support of funeral ceremonies for veterans provided by details that consist solely of members of veterans organizations and other organizations, and for other purposes. 
 
 
1.Support of funeral ceremonies for veterans provided by details consisting solely of members of veterans organizations and other organizations
(a)Support of Funeral CeremoniesSection 1491 of title 10, United States Code, is amended—
(1)by redesignating subsections (e), (f), (g), and (h) as subsections (f), (g), (h), and (i), respectively; and
(2)by inserting after subsection (d) the following new subsection (e):

(e)Funeral Ceremonies for Veterans Provided by Details Other Than Funeral Honor DetailsIn the case of funeral honors at the funeral of a veteran that are provided by a detail that consists solely of members of veterans organizations or other organizations referred to in subsection (b)(2), the Secretary of the military department of which the veteran was a member shall support the provision of such funeral honors through provision to each person who participates in the detail the daily stipend prescribed under subsection (d)(2)..
(b)Conforming AmendmentsSuch section is further amended—
(1)in subsection (d)(2), by inserting and subsection (e) after paragraph (1)(A); and
(2)in paragraph (1) of section (f), as redesignated by subsection (a)(1) of this section, by inserting (other than a requirement in subsection (e)) after pursuant to this section. 
 
